Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 1 of 67 PageID #: 3096
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of MALEEHA AHMAD taken on 01/30/2019


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI

           MALEEHA AHMAD, et al,            )
                                            )
                        Plaintiffs,         )
                                            )
           vs.                              )   No. 4:17-CV-2455 CDP
                                            )
           CITY OF ST. LOUIS,               )
                                            )
                        Defendant.          )


                          Deposition of MALEEHA AHMAD
                        taken on behalf of the Defendant
                                January 30, 2019


                                          INDEX
                 Questions By:                                   Page:

                 MR. LAIRD                                       5, 65
                 MS. STEFFAN                                        64




                    Reporter: Sara Alice Masuga, CSR, CCR
                    IL CSR No. 084-002993 MO CCR No. 1012




                             MASUGA REPORTING SERVICE
                               2033 HIAWATHA AVENUE
                             ST. LOUIS, MO 63143-1215



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 1
                                                                           Exhibit L
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 2 of 67 PageID #: 3097
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of MALEEHA AHMAD taken on 01/30/2019


 1                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
 2
 3         MALEEHA AHMAD, et al,            )
                                            )
 4                      Plaintiffs,         )
                                            )
 5         vs.                              )   No. 4:17-CV-2455 CDP
                                            )
 6         CITY OF ST. LOUIS,               )
                                            )
 7                      Defendant.          )
 8
 9     APPEARANCES:
10
       On Behalf of the Plaintiff:
11
12               ACLU
                 By Jessie Steffan, Esq.
13               906 Olive Street
                 Suite 1130
14               St. Louis, MO 63101
15
16     On Behalf of the Defendant:
17
                 City Counselor's Office
18               By Brandon Laird, Esq.
                 Abby Duncan, Esq.
19               1200 Market Street
                 City Hall Room 314
20               St. Louis, MO 63103
21
22     Also Present:       Ms. Claire Rucker
23
24
25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 2
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 3 of 67 PageID #: 3098
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of MALEEHA AHMAD taken on 01/30/2019


 1               IT IS STIPULATED AND AGREED by and between
 2     counsel for Plaintiffs and counsel for Defendant that the
 3     deposition of MALEEHA AHMAD may be taken pursuant to the
 4     Federal Rules of Civil Procedure, by and on behalf of the
 5     Defendant on January 30, 2019, at the offices of the
 6     ACLU, 906 Olive Street, St. Louis, Missouri, before me,
 7     Sara Alice Masuga, Certified Court Reporter and Certified
 8     Shorthand Reporter; that the issuance of notice is waived
 9     and that this deposition may be taken with the same force
10     and effect as if all Federal Rules had been complied
11     with.
12               IT IS FURTHER STIPULATED AND AGREED that the
13     signature of the deponent is waived.
14
15
16
17
18
19
20
21
22
23
24
25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 3
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 4 of 67 PageID #: 3099
                      MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                   Deposition of MALEEHA AHMAD taken on 01/30/2019


 1                                   EXHIBIT INDEX
                 Exhibit:                                                 Page:
 2
 3     Defendant's Exhibit Ahmad A..........................22
       (Second Amended Complaint for Prospective Relief)
 4
 5     Defendant's Exhibit Ahmad B..........................42
       (Twitter Tweets and other Messaging, Pl-000001
 6      through Pl-000020)
 7
       Defendant's Exhibit Ahmad C..........................52
 8     (Defendant's First Set of Interrogatories Directed
        to Plaintiff Maleeha Ahmad)
 9
10     (Exhibits attached.)
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 4
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 5 of 67 PageID #: 3100
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


 1               MALEEHA AHMAD produced, sworn, and examined as a
 2     witness on behalf of the Defendant testified as follows
 3     commencing at 9:10 a.m.:
 4
 5                              E X A M I N A T I O N
 6     BY MR. LAIRD:
 7
 8              Q.     Good morning.
 9              A.     Morning.
10              Q.     Could I please have your state your full name
11     for the record?
12              A.     Maleeha Ahmad.
13              Q.     And my name is Brandon Laird.          I'm one of the
14     City's -- or one of the attorneys representing the City.
15     Have you ever given a deposition before?
16              A.     I have not.
17              Q.     Okay.    So, before we get started, then there's
18     just sort of a few ground rules I'd like to sort of lay
19     out.   First of all, as you can see, we have a court
20     reporter who's taking down what we're saying.               It's
21     difficult if we're both talking at the same time, so --
22     and I know that as we get going, it kind of -- there'll
23     be times where I sort of, like, pause in the middle of a
24     question or you'll know where my question is going, but
25     just for the clear record, if you could wait and let me



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                          Page 5
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 6 of 67 PageID #: 3101
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


 1     ask my full question.         The same thing will happen
 2     probably on the -- on the other end.              You'll have a
 3     second of thought and I'll think you're done and you're
 4     not.    And, so, I'll do my best to let you finish
 5     completely your answer if you'll let me finish mine.
 6              A.     (Nodding.)
 7              Q.     Also, because we have a court reporter and a
 8     transcript, "huh-uhs" and "uh-huhs" and head nods don't
 9     translate very well to a written transcript, so we'll
10     need -- if the answer is a "yes" or a "no," we'll need a
11     "yes" or a "no."        I may catch that a few times and ask
12     you about it.       I'm not doing anything more than just
13     making sure that I understand for the record that the
14     answer was a "yes" or a "no."            If I ask a question that's
15     unclear or you don't understand what I'm asking, I'm not
16     trying to play, like, a guessing game.              If you don't
17     understand my question, ask me to rephrase it.                  If you do
18     understand what I'm asking -- If you do answer the
19     question, then I'll under- -- I'll assume you understood
20     my question; is that fair?
21              A.     Yeah.
22              Q.     Okay.    At -- Also, at any time if you need to
23     take a break, that's fine.           This isn't an endurance test.
24     The only thing that I'll ask is that, if I've asked you a
25     question, that you answer the question and then we can



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                          Page 6
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 7 of 67 PageID #: 3102
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


 1     take a break.
 2                     Can I get your date of birth?
 3              A.                           .
 4              Q.     And where is your current address?
 5              A.
                           .
 7              Q.     And how long have you been there, roughly?
 8              A.     A year and a half.
 9              Q.     Where were you at before that?
10              A.     I lived close to WashU.
11              Q.     Okay.    And where did you go to high school?
12              A.     Augusta, Georgia.
13              Q.     Okay.    And do you have any college?
14              A.     It was in Augusta, Georgia, as well.
15              Q.     Okay.    Anything beyond undergraduate?
16              A.     Graduate school at WashU.
17              Q.     What's your -- Let's start with undergrad.
18     What's your undergrad degree or degrees in?
19              A.     Psychology and art.
20              Q.     And then postgraduate?
21              A.     Master's of Public Health.
22              Q.     Okay.    Do you have any other certifications or
23     anything else?
24              A.     Yoga teacher training.
25              Q.     Any other education you've had beyond your



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                          Page 7
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 8 of 67 PageID #: 3103
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                      Deposition of MALEEHA AHMAD taken on 01/30/2019


 1     Master's?
 2               A.     No.
 3               Q.     Okay.     Where are you currently employed?
 4               A.     AmeriCorps VISTA.
 5               Q.     And how long have you been there?
 6               A.     Last March.
 7               Q.     March of 2018?
 8               A.     That's correct.
 9               Q.     And before that, where were you?
10              A.      Working temp jobs and then school, nonprofit.
11     I worked at a nonprofit organization in between grad
12     school.    And then taking part-time jobs here and there.
13              Q.      When did you graduate undergrad?
14              A.      When?
15              Q.      Yes, year.
16              A.      2013.
17              Q.      And did you take any time between
18     undergraduate and grad school?
19              A.      Yes.
20              Q.      How much time?
21              A.      A year.
22              Q.      Okay.    Is that the one year gap that you were
23     talking about?
24              A.      (Shaking head.)
25              Q.      Okay.



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                          Page 8
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 9 of 67 PageID #: 3104
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


 1              A.     No, I was looking after, helping my sister --
 2              Q.     Okay.
 3              A.     -- with her kids that year in between.
 4              Q.     Okay.    So, you were in Georgia then?
 5              A.     No, I was in Florida then.
 6              Q.     Okay.    And when did you graduate from WashU?
 7              A.     2017, December.
 8              Q.     Okay.    Okay.    And you said you worked a little
 9     bit for a nonprofit organization?
10              A.     (Nodding.)
11              Q.     What nonprofit?
12              A.     Project Peanut Butter.
13              Q.     What do they do?
14              A.     Give ready-to-use therapeutic food for
15     malnourished children.
16              Q.     Okay.
17              A.     And they develop it in the countries that they
18     disburse it in.
19              Q.     Okay.    How did you -- You're currently being
20     represented by the ACLU; correct?
21              A.     That's correct.
22              Q.     In this lawsuit that we're here for?
23              A.     That's correct.
24              Q.     How did you come to be represented, was it a
25     referral or?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                          Page 9
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 10 of 67 PageID #: 3105
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1                    MS. STEFFAN:      I'm going to object to the
  2           extent that you're calling for privileged
  3           information, communications with her attorneys.
  4           Don't respond about that.          Otherwise you can answer.
  5             Q.     And just to be clear, I'm not looking for any
  6    conversations you've had with any lawyer representing you
  7    at the ACLU.
  8             A.     I don't remember how we got in touch with one
  9    another.
 10             Q.     Have you ever worked with the ACLU before?
 11             A.     No.
 12             Q.     Have you ever -- Has the ACLU ever represented
 13    you in any previous lawsuit?
 14             A.     No.
 15             Q.     Have you ever donated to the ACLU?
 16             A.     Not that I can recall.
 17             Q.     Are you aware of an organization called the
 18    Arch City Defenders?
 19             A.     Yes.
 20             Q.     How do you know of them?
 21             A.     Through graduate school.
 22             Q.     And what would be -- Like, how through
 23    graduate school did you learn of them?
 24             A.     The social work program is housed with the
 25    public health program and we learned about a lot of



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 10
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 11 of 67 PageID #: 3106
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    organizations in St. Louis.
  2             Q.     Do you know anybody in the Arch City Defenders
  3    leadership?
  4             A.     I don't know their leadership.           I might know
  5    someone in the leadership, but I don't know if...
  6             Q.     That's fair.      Michael-John Voss, do you know
  7    him?
  8             A.     No.
  9             Q.     Blake Strode?
 10             A.     I've heard of his name.
 11             Q.     Sima Atri?
 12             A.     Yes, I know her.
 13             Q.     How do you know her?
 14             A.     Mutual friends.
 15             Q.     Have you ever done any work with Arch City
 16    Defenders before?
 17             A.     No.
 18             Q.     Have they ever represented you in any previous
 19    suit?
 20             A.     No.
 21             Q.     Have you ever donated to them?
 22             A.     No.
 23             Q.     Do you know who Megan Green is?
 24             A.     Yes.
 25             Q.     How do you know her?        How do you know who she



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 11
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 12 of 67 PageID #: 3107
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    is?
  2             A.     I know of her through her role in politics,
  3    policy politics.
  4             Q.     Do you know her personally?
  5             A.     No.    I've met her a few times.
  6             Q.     And these have just been sort of like
  7    political fundraising type things?
  8             A.     Or at social events through mutual people.               We
  9    have not had extended conversation.
 10             Q.     Okay.    Have you had any contact with her about
 11    this case?
 12             A.     Not that I can recall.
 13             Q.     So, now I'm going to move to a little bit of,
 14    I guess, protest history and at this point I'm looking
 15    for anything prior to September 15, 2017, so any
 16    questions that I'm asking, it'd be before the -- the
 17    Jason Stockley verdict protests.            Prior to that, had you
 18    attended any protests in the St. Louis area?
 19             A.     Yes.
 20             Q.     Moving backwards, starting with September 15,
 21    2017, moving backwards, when had been the most previous
 22    protest you had attended?
 23             A.     In St. Louis?
 24             Q.     Yes.
 25             A.     I can't remember the last protest I attended



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 12
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 13 of 67 PageID #: 3108
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    before September 15, 2017, other than 2014 for the
  2    Darren Wilson verdict.         There may have been protests in
  3    between that I can't recall currently.
  4             Q.     Between 2014 and September of '17?
  5             A.     Yes.
  6             Q.     Okay.    And where were you protesting when you
  7    were out for the Darren Wilson -- I guess this is the
  8    grand jury verdict?
  9             A.     That's correct.
 10             Q.     Okay.
 11             A.     I was in Ferguson first and then went to Tower
 12    Grove.
 13             Q.     Okay.    The park?
 14             A.     That area or Arsenal and Grand area.
 15             Q.     Okay.    When you were at Ferguson -- Let me ask
 16    this:    Would this have all been in the same day or over a
 17    couple of days?
 18             A.     This was all that same night.
 19             Q.     Okay.
 20             A.     And I believe I did attend protests
 21    potentially afterwards.          I can't remember, honestly.
 22             Q.     Okay, that's fair.
 23                    Without worrying about the time frame and the
 24    dates, can you recall any other protests that you were at
 25    prior to the Stockley protest dealing with police or



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 13
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 14 of 67 PageID #: 3109
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    police brutality?
  2             A.     I can't recall anything off the top of my
  3    head --
  4             Q.     Okay.
  5             A.     -- but that does not mean that I wasn't.              I
  6    don't' remember.
  7             Q.     Any other protests of any nature that you
  8    recall?
  9             A.     Not that I can recall.
 10             Q.     Okay.    So, starting then with -- So, the 2014,
 11    the Darren Wilson verdict, you started in Ferguson?
 12             A.     That is correct.
 13             Q.     Did you have any interaction with any of the
 14    law enforcement officers when you were in -- when you
 15    were protesting in Ferguson?
 16             A.     No.
 17             Q.     Were you pepper-sprayed or anything in
 18    Ferguson?
 19             A.     Not in Ferguson.
 20             Q.     And then at some point, you made your way to
 21    the Tower Grove area?
 22             A.     That is correct.
 23             Q.     Did you have any interactions with law
 24    enforcement officers at Tower Grove?
 25             A.     I was teargassed.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 14
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 15 of 67 PageID #: 3110
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     By police?
  2             A.     That is correct.
  3             Q.     Had you spoken to or heard from any police --
  4    I'll ask that -- That was going to be a compound
  5    question.      I'll ask it individually.
  6                    Had you spoken to any police officers in the
  7    Tower Grove area prior to being teargassed?
  8             A.     No, I was on the sidewalk.           I wasn't actively
  9    on the street.
 10             Q.     Okay.    And, so, you were -- it was in the
 11    Arsenal and Grand area?
 12             A.     That is correct.
 13             Q.     So, were there protestors then on either
 14    Arsenal or Grand --
 15             A.     There were.
 16             Q.     -- on the streets?
 17             A.     There were.
 18             Q.     Okay.    And were you then on the sidewalk --
 19    Where -- Where -- Where in the area would you have been?
 20    I'm just trying to get a picture of.
 21             A.     Between Grand -- Or between Arsenal and
 22    Juniata on Grand.
 23             Q.     Okay.    So, you would have just been there on
 24    the sidewalk, people would have been in the street?
 25             A.     (Nodding.)



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 15
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 16 of 67 PageID #: 3111
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     And then did you hear any warnings or anything
  2    from police officers?
  3             A.     No.
  4             Q.     Did you hear any orders to disperse or to move
  5    back or anything like that?
  6             A.     No.
  7             Q.     Did you see any police officers before the
  8    teargas was administered?
  9             A.     Yes, they had blocked off the street.
 10             Q.     Had blocked off Arsenal?
 11             A.     Grand.
 12             Q.     Okay.    Oh, Grand, that makes more sense.
 13             A.     On the Juniata side.
 14             Q.     Okay.    Had you -- Okay.       The officers that you
 15    saw that night, were they equipped in -- with shields and
 16    batons?
 17             A.     I had -- That night in Ferguson or that night
 18    in -- on Grand?
 19             Q.     On Grand.
 20             A.     They were far away.        I cannot recall.
 21             Q.     Okay.
 22             A.     I can recall something, but I'm not
 23    particularly sure at this moment.
 24             Q.     Did you see any officers amongst the
 25    protestors in any way or were they just kind of in the



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 16
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 17 of 67 PageID #: 3112
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    distance off on -- off the perimeter?
  2             A.     I was on the sidewalk, faced away from the
  3    officers --
  4             Q.     Okay.
  5             A.     -- and talking to someone.
  6             Q.     And I know I'm asking some detail here about
  7    something that occurred about five years ago, but like
  8    you say you were facing away from the officers.                 Where
  9    were the officers at, where would you have been facing,
 10    either one so we can kind of get a picture of?
 11             A.     Away from Juniata.
 12             Q.     Okay.
 13             A.     I -- I was looking at Juniata at one point,
 14    but then I --
 15             Q.     Okay.
 16             A.     -- turned away from Juniata and was looking
 17    closer towar- -- I was looking towards Arsenal on Grand.
 18    I was on the sidewalk in between Bread Co. and FedEx.
 19             Q.     Okay.    Okay.    Did you hear -- Let me rephrase
 20    that.    Did you see any -- anything being thrown at this
 21    particular protest?
 22             A.     I did not see anything.
 23             Q.     Did you see any -- Not the -- Did you see any
 24    evidence of any property damage at this particular
 25    protest?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 17
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 18 of 67 PageID #: 3113
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     Not happening while I was there.
  2             Q.     Did you see something that had occurred
  3    that -- You didn't see the window break, for example, but
  4    did you see, like, a broken window or broken planter or
  5    something?
  6             A.     I do recall a broken window.
  7             Q.     Do you recall seeing any -- Other than
  8    officers, do you recall seeing any equipment, like an
  9    armored vehicle or anything?
 10             A.     I do vaguely recall an armored vehicle.
 11             Q.     Okay.    And you said that they administered
 12    teargas that night?
 13             A.     Without warning, yes.
 14             Q.     Was there any pepper-spraying or anything else
 15    or just the teargas?
 16             A.     I just knew about teargas.          There may have
 17    been pepper spray.        I am unaware.
 18             Q.     You never were pepper-sprayed?
 19             A.     No, I was teargassed.
 20             Q.     Okay.    Were you arrested that night?
 21             A.     No.
 22             Q.     Were you in any way held by police at all,
 23    either -- either with handcuffs or with some kind of a
 24    plastic tie or something?
 25             A.     No.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 18
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 19 of 67 PageID #: 3114
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Okay.    Did you end up having to seek any
  2    medical attention as a result of the teargassing?
  3             A.     No, but I could not breathe, even with using
  4    my sweater as a protection on my face.               And I couldn't
  5    see, either.       I had to hold onto someone.
  6             Q.     Okay.    And you mentioned -- or you asked at
  7    one point for a clarification, so I'm going to go back.
  8    When you were in Ferguson, at that time, had you seen any
  9    officers that were dressed in any sort of riot protection
 10    gear?
 11             A.     Yes.
 12             Q.     Where in Ferguson were you at?
 13             A.     I do not recall.
 14             Q.     Did you at any point go to the St. Louis
 15    County Courthouse and protest outside of that in Clayton?
 16             A.     No.    Actually, I do not remember -- No, that
 17    was not during that time.
 18             Q.     Have you protested outside the County
 19    Courthouse at any time?
 20             A.     I don't remember where in Clayton.              I do not
 21    believe it was the County Courthouse.              I think it was
 22    closer to Roy Blunt's office, but we were not in the
 23    streets.
 24             Q.     You were --
 25             A.     That -- That was just -- I cannot remember



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 19
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 20 of 67 PageID #: 3115
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    what year or month that was, but it was after 2014.                   It
  2    might have been 2016.
  3             Q.     Was the purpose to protest Roy Blunt?
  4             A.     I believe it was immigration or the Muslim
  5    ban.    I believe it was in regards to the Muslim ban.
  6             Q.     Okay.    And the idea was to be outside
  7    Senator Blunt's office?
  8             A.     Yes.
  9             Q.     Okay.    Have you done any protest -- Have you
 10    participated in the Women's Marches?
 11             A.     Yes.
 12             Q.     Which ones?
 13             A.     In D.C. in 2016 was the first one, right?               Or
 14    was 2017 the first one?
 15             Q.     I believe it would have been 2017.
 16             A.     Then 2017 --
 17             Q.     Okay.
 18             A.     -- was the D.C. Women's March and 2018 in
 19    St. Louis.
 20             Q.     Have you enga- -- Have you done any marching
 21    or protesting at the MSI Workhouse?
 22             A.     No.
 23             Q.     Did you do any of the protesting -- I know
 24    some of this is going to be now after September 15, but
 25    any -- any protesting for the Mansur Ball-Bey shooting?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 20
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 21 of 67 PageID #: 3116
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     No.
  2             Q.     Any protesting in relation to -- And this
  3    would be a broad question, but any -- outside of the
  4    Muslim ban, any protesting of President Trump?
  5             A.     Not that I can recall.
  6             Q.     Anything about the minimum wage?
  7             A.     No.
  8             Q.     Justice for Isaiah, meaning Isaiah Hammett?
  9             A.     No.
 10             Q.     Any protesting related to LGBTQ?
 11             A.     Not that I can recall in St. Louis.
 12             Q.     Anywhere else have you done, like outside of
 13    St. Louis?
 14             A.     Back home in Georgia in 2010 maybe.
 15             Q.     When you were engaged in those -- in that
 16    protest, did you experience any force used by the police
 17    at that time?
 18             A.     No.
 19             Q.     And other than the 2014 activity you just
 20    described in Ferguson and then in the Tower Grove area,
 21    any protesting related to Black Lives Matter?
 22             A.     Not that I can recall.
 23             Q.     Okay.    So, now we're going to move to
 24    September 15 of '17.         This would have been the morning of
 25    the Stockley verdict.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 21
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 22 of 67 PageID #: 3117
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                      Deposition of MALEEHA AHMAD taken on 01/30/2019


  1                     MR. LAIRD:      And let's go ahead and mark this
  2            as Exhibit One -- A.
  3                     (At this point, Defendant's Exhibit Ahmad A
  4                     was marked for identification.)
  5                            (Questions by Mr. Laird)
  6              Q.     I'm going to hand you now what's been marked
  7    as Exhibit A.        Do you recognize this as the Second
  8    Amended Complaint?
  9              A.     Yes.
 10             Q.      Have you seen this before?
 11             A.      Yes.
 12             Q.      If I could direct you to Page 3, Paragraph 17
 13    there, it has a list of locations and days on which it
 14    alleges chemical agents were deployed.               Going through (a)
 15    through (g), could you identify which of these locations
 16    you were at that weekend?
 17             A.      Location (a), Clark and Tucker Avenue.             Close
 18    to location (g), but I was not there when the chemical
 19    agents were deployed.
 20             Q.      So, starting with location (a), Clark and
 21    Tucker, on Friday afternoon?
 22             A.      Yes.
 23             Q.      When did you arrive -- Well, let me ask you
 24    this:    When did -- When did you decide to head to the
 25    downtown area to protest?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 22
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 23 of 67 PageID #: 3118
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.      A little before noon, I believe.
  2             Q.      Okay.    And where did you go first?
  3             A.      Maybe a block away from Clark and Tucker or
  4    that might have been the intersection of Clark and
  5    Tucker.       I cannot recall exactly.
  6             Q.      So, you went to that general area first?
  7             A.      Uh-huh.     Yes.
  8             Q.      Thank you.     And that would have been right
  9    around noon, maybe a little before?
 10             A.      Yes.
 11             Q.      Why did you go to that location?
 12             A.      I believe people were already there.
 13             Q.      How did you learn that people were already
 14    there?
 15             A.      I cannot recall.       My friend who I was with
 16    knew people there, I believe.
 17             Q.      When you arrived, were any -- were there
 18    protestors in the street?
 19             A.      Yes.
 20             Q.      Were the streets already blocked off?
 21             A.      Yes.
 22             Q.      Who had blocked them off?
 23             A.      The police, I believe.
 24             Q.      And how were they blocking them, were they
 25    putting up, like, orange cones?             Using the police



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                         Page 23
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 24 of 67 PageID #: 3119
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    vehicles?      How were they blocked, if you recall?
  2             A.     I cannot recall.
  3             Q.     That afternoon, did you stay in the Clark and
  4    Tucker area maybe within a few blocks or did you -- did
  5    you leave that area at any time?
  6             A.     I might have been further south on Tucker when
  7    I initially got there.
  8             Q.     Okay.
  9             A.     And then we walked towards Clark, so north.
 10             Q.     And --
 11             A.     One or tw- -- Within one block, one or two
 12    blocks.     Not any further than that.
 13             Q.     What -- How far -- Let me ask a better
 14    question.      Which streets had been blocked off by police?
 15             A.     I cannot recall the exact streets.              That's why
 16    I'm having difficulty --
 17             Q.     Okay.
 18             A.     -- trying to picture in my head.            If I were
 19    there, I could tell you exactly, but I can't recall from
 20    the mental map.
 21             Q.     That's fair.      How big, estimating, of a
 22    radius, like two to three blocks in either direction or
 23    more or less?
 24             A.     Two blocks maximum in either direction.              I did
 25    not walk a lot --



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                          Page 24
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 25 of 67 PageID #: 3120
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Okay.
  2             A.     -- in several directions.          Maybe I walked one
  3    and a half or one to two blocks in either direction, but
  4    nothing more than that that I can recall.
  5             Q.     And I know that at some point at least some of
  6    the protestors kind of left and started -- sort of
  7    marched through downtown.          Did you march with them at
  8    all?
  9             A.     No, I did not.
 10             Q.     Why did you end up walking towards the Tucker
 11    and Clark intersection?
 12             A.     As I stated earlier, people were already
 13    there.
 14             Q.     So, when you arrived and you would have been
 15    maybe a block or so away from Clark, you just kind of
 16    would have -- there would already been people at that
 17    intersection and that's what drew you to them?
 18             A.     Either people were already there or we walked,
 19    the people moved towards the intersection.               I cannot
 20    recall exactly the sequence of events.
 21             Q.     At Tucker and Clark, were there buses parked
 22    there?
 23             A.     I do not remember when the buses arrived.
 24             Q.     Okay.    Do you recall seeing the buses arrive?
 25    Were they there when you arrived at the intersection or



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 25
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 26 of 67 PageID #: 3121
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    did they show up after you got there I guess is really
  2    what I'm asking.
  3             A.     I cannot recall.
  4             Q.     At this point in time when you made your way
  5    to Tucker and Clark, had you seen -- had you seen very
  6    many police officers in that area?
  7             A.     When I arrived, no.
  8             Q.     Did that change?
  9             A.     Yes.
 10             Q.     When?
 11             A.     I do not remember how far into the afternoon
 12    or after my arrival that officers in riot gear showed up,
 13    but I do remember them showing up and the tensions
 14    increased.      It was a peaceful protest beforehand and...
 15             Q.     Did they do or say anything when the offi- --
 16    The officers, did they do or say anything when they
 17    arrived or was it just that they arrived and then
 18    tensions increased?
 19             A.     I cannot remember if they said anything.               I'm
 20    assuming they did, but I cannot remember.
 21             Q.     Where do you recall seeing the officers in
 22    riot gear located?
 23             A.     In front of the engine -- like the engine
 24    house/Police Academy, whatever those cross street -- or
 25    those intersections are, Clark and something else, before



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 26
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 27 of 67 PageID #: 3122
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    the bridge.       I remember them there in between that
  2    intersection.
  3             Q.     Do you recall how many buses you saw?
  4             A.     Maybe two.
  5             Q.     Did the officers arrive on those buses?
  6             A.     I cannot recall.
  7             Q.     Okay.    The officers in riot gear, did you
  8    notice them take any -- make any aggressive actions
  9    towards the protestors?
 10             A.     Depends on your definition of aggressive.
 11             Q.     Fair enough.      Did you see anything that you
 12    felt was aggressive?
 13             A.     Police officers showing up in riot gear when
 14    it's a peaceful protest, yes, I feel that's aggressive.
 15             Q.     Beyond showing up, had they done anything?
 16    So, showing up in riot gear leading to an escalation, and
 17    then did they do anything after that?
 18             A.     After macing everyone --
 19             Q.     No.
 20             A.     -- or before the macing?
 21             Q.     Before the macing.
 22             A.     Not that I can recall.
 23             Q.     Okay.    Were there any occasions that you saw
 24    police -- any police officers detaining any individual
 25    protestors prior to the pepper-praying?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 27
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 28 of 67 PageID #: 3123
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     Not that I can recall.
  2             Q.     Did you see -- I know you didn't see how they
  3    arrived, but did you see police officers trying to get
  4    back on the buses at any point?
  5             A.     I did not see them trying to get back on the
  6    buses.
  7             Q.     The officers that you saw, you said they were
  8    kind of in front of the Academy, sort of down -- down
  9    Clark a little bit, would they have been -- like, would
 10    the buses have been between you and where you saw the
 11    officers?
 12             A.     The officers were scattered along Tucker.
 13    This must have been before buses arrived, I guess --
 14             Q.     Okay.
 15             A.     -- because I remember seeing the officers and
 16    then I remember the buses being there.              I do not remember
 17    the in-between.
 18             Q.     Okay.    So, when they were scattered along
 19    Tucker, they weren't in any sort of particular formation
 20    that you noticed?
 21             A.     They were close together, but I do not know
 22    police formations, so...
 23             Q.     Were they in a line?
 24             A.     Yes.
 25             Q.     Okay.    And when you say they were -- was along



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 28
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 29 of 67 PageID #: 3124
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    Tucker, how would it -- at an intersection?               Were they
  2    just on the sidewalk?         What are we -- we looking at?
  3             A.     I remember they were on the sidewalk.             They
  4    may have been on the street, as well.              I cannot remember
  5    exactly.
  6             Q.     Were they sort of coming across the street,
  7    like blocking the street, or were they just lined up
  8    along the sidewalk?
  9             A.     I don't remember.
 10             Q.     At this point, had you seen anybody throw
 11    anything at the police?
 12             A.     I did not.
 13             Q.     Any water bottles or rocks?
 14             A.     I did not.
 15             Q.     Had you seen anybody throw anything at any
 16    building or anything?
 17             A.     I did not.
 18             Q.     Had you noticed any property damage?
 19             A.     No.
 20             Q.     Okay.    Did you hear anybody make any threats
 21    to any of the officers?
 22             A.     Not that I can recall.
 23             Q.     Okay.    Did you notice any protestors trying to
 24    speak to officers?
 25             A.     Yes.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 29
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 30 of 67 PageID #: 3125
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Where did you see that?
  2             A.     On Tucker where the officers were, protestors
  3    were talking to them.
  4             Q.     Were they trying to speak to the individuals
  5    who were sort of lined up in the riot gear or were they
  6    trying to talk to somebody who -- were they trying to
  7    talk to somebody else?
  8             A.     I believe the ones in riot gear.
  9             Q.     Would they have been in close proximity to the
 10    officers in the riot gear?
 11             A.     Depends on the definition of close proximity.
 12    There was enough distance there's -- I remember a -- a
 13    little bit of distance, but I cannot remember exactly how
 14    much that distance was.
 15             Q.     Just a few feet?       Three, four, five feet;
 16    something like that?
 17             A.     Yeah.
 18             Q.     Outside of an arm's length?
 19             A.     From what I can remember, yes.           Someone might
 20    have gotten closer at some point, but I was not, like,
 21    right at the front line at all points in time or most
 22    points in time.
 23             Q.     So, where would you then, I guess, have been
 24    most of the time?
 25             A.     I was closer to more the, like -- I'm also



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 30
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 31 of 67 PageID #: 3126
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    short, so -- shorter than some people.               I was not on the
  2    outskirts, complete outskirts.             I could still have a -- I
  3    had a good view --
  4             Q.     Huh-uh.
  5             A.     -- but I can't see exact details.
  6             Q.     Okay.    So, you --
  7             A.     But closer to -- I can't remember if that's
  8    Clark and Tucker or what that street is.               On Tucker, just
  9    for clarification purposes --
 10             Q.     Yeah.
 11             A.     -- if we're going on Tucker south towards
 12    downtown, there's the bridge, there's that first street,
 13    and then there's that second street.              What's the first
 14    street and what's that second street?
 15                    MS. DUNCAN:      Spruce.
 16                    THE WITNESS:      First -- First is Spruce?
 17                    MS. DUNCAN:      And then Clark.
 18                    THE WITNESS:      And then Clark?
 19                    MS. STEFFAN:      Do you mean heading north?
 20                    THE WITNESS:      Well, heading towards downtown.
 21           Yeah.    So, I was heading --
 22                    MR. LAIRD:      Okay.
 23                    THE WITNESS:      -- north.
 24                    MR. LAIRD:      Okay.
 25                    THE WITNESS:      Yeah, yeah, yeah.        So, it's



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 31
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 32 of 67 PageID #: 3127
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1           Spruce and then Clark if you're coming away from the
  2           bridge; correct?
  3                    MS. DUNCAN:      Correct.
  4                    THE WITNESS:      Okay.    Yes.
  5             A.     So, I was closer to Clark.           So --
  6                            (Questions by Mr. Laird)
  7             Q.     Okay.
  8             A.     -- the police officers, they were in between
  9    Spruce and Clark, from what I can remember, on Tucker.
 10             Q.     Okay.
 11             A.     That U-Haul that's there on that corner --
 12                    MS. DUNCAN:      Uh-huh.
 13             Q.     Okay, I gotcha.
 14             A.     -- that's the...
 15             Q.     Yeah.    So, if you're facing -- So, if they're
 16    between Spruce and Clark, you're facing the officers,
 17    City Hall would have been behind you?
 18             A.     That's correct.
 19             Q.     Okay.
 20             A.     And at points, I might have turned around
 21    and --
 22             Q.     Sure.    So, you prob- -- So, then you were
 23    not -- if there's, you know, four or five feet between
 24    officers in riot gear or protestors, you would not have
 25    been in that first line then of protestors, you would



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 32
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 33 of 67 PageID #: 3128
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    have been back a little bit?
  2             A.     Most points of time, yes.
  3             Q.     Okay.    And you don't recall exactly what time
  4    it is that you saw the buses arrive or that you saw --
  5    that you first noticed the buses?
  6             A.     I do not recall.
  7             Q.     Did you notice at any time one or more buses
  8    attempting to leave the scene, leave the area?
  9             A.     I cannot recall when the buses -- if one bus
 10    had already left before we were in front of one bus.
 11             Q.     Did you notice, were there any police marked
 12    vehicles on that street, not the buses, but just like a
 13    cruiser or a sedan marked vehicle in that area?
 14             A.     I cannot recall.
 15             Q.     Okay.    So, then you can't recall if you saw
 16    anybody get on top of one of them?
 17             A.     No.
 18             Q.     Okay.    At some point, did you decide to stand
 19    in front of one of the buses?
 20             A.     To stop it from moving towards the other
 21    protestors, that is correct.
 22             Q.     Did you have any reason to believe that the
 23    bus was going to move forwards towards the protestors?
 24             A.     Yes, 'cause it was faced in that direction.
 25             Q.     Had it moved at any point since you had seen



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 33
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 34 of 67 PageID #: 3129
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    it?
  2             A.     Not that I can recall, no.           It might have
  3    turned a little?        No, not that I can recall, no.
  4             Q.     Okay.    How many people were with you in front
  5    of the bus?
  6             A.     About two to three on either side of me.
  7             Q.     So, six to seven?
  8             A.     Five to seven.
  9             Q.     Five to seven.       In addition to you or five to
 10    seven people across the front of the bus including you?
 11             A.     That is correct --
 12             Q.     Okay.
 13             A.     -- five to seven people including me.
 14             Q.     And were you facing the bus or facing with
 15    your back to the bus?
 16             A.     I was facing with my back to the bus.
 17             Q.     And at this point, you had been facing --
 18    you're now facing towards City Hall direction?
 19             A.     Correct; towards --
 20             Q.     Okay.
 21             A.     -- Clark away from Spruce.
 22             Q.     Okay.    Do you know then if anybody began to
 23    try to -- So, you guys were in a line in front of the
 24    bus?
 25             A.     That is correct.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 34
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 35 of 67 PageID #: 3130
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Do you know if -- if that line then extended
  2    around either side of the bus?
  3             A.     I could not see on either side of me, so no.
  4             Q.     And then you wouldn't know if anybody got
  5    behind the bus?
  6             A.     I was not aware.
  7             Q.     How were you guys standing, were you just next
  8    to each other shoulder to shoulder?             Locked arms?
  9             A.     We were arms locked around each other through
 10    each other.
 11             Q.     And how was that -- did somebody -- how was
 12    that organized, did somebody make a decision?                Somebody
 13    holler out, "Block the bus?"           Did you talk to anybody
 14    before you did it?
 15             A.     I cannot remember.        I just remember us
 16    standing in front of the bus and locking arms with one
 17    another.
 18             Q.     What I'm going to do, I'm going to -- I'm
 19    going to back us up a little bit and sort of a broader
 20    question.      Do you recall if there was any organization at
 21    the protesting in general?          Was there anybody or group of
 22    people who seemed to kind of organizing the protesting on
 23    the 15th?
 24             A.     Not that I can recall.
 25             Q.     How long were you standing in front of the



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 35
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 36 of 67 PageID #: 3131
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    bus?
  2             A.     I do not remember.
  3             Q.     Would it have been less than 30 minutes?
  4             A.     I'm guessing so.
  5             Q.     At some point that afternoon, you were
  6    pepper-sprayed?
  7             A.     That is correct.
  8             Q.     Where were you when you were pepper-sprayed?
  9             A.     I was in front of the bus with substantial
 10    distance between me and the bus.
 11             Q.     When you say "substantial distance," what do
 12    you -- what do you mean?
 13             A.     Few feet.
 14             Q.     Okay.    Again, more than an arm's length --
 15             A.     Yes.
 16             Q.     -- between you and the bus?
 17             A.     Uh-huh.    We made a conscious decision to not
 18    touch the bus.
 19             Q.     Was that communicated by somebody, did they
 20    say, "Don't touch the bus," or?
 21             A.     In our line, I remember someone saying, "Don't
 22    touch the bus," or, you know, "Stay away from the bus."
 23             Q.     Up until you had gotten in front of the bus,
 24    had you had any interaction with any police officers that
 25    afternoon?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 36
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 37 of 67 PageID #: 3132
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.      No.
  2             Q.      Do you recall, as best you can, how long you
  3    were at the -- at the protest before -- how long it was
  4    when you got -- how long you had been there when you
  5    decided to get in front of the bus?
  6             A.      Maybe an hour, hour and a half.            I do not
  7    remember exact time.
  8             Q.      So, in that time, you had not had any
  9    interaction with police officers?
 10             A.      No, I did not.
 11             Q.      Once you got in front of the bus, did any
 12    police officer try to talk to you?
 13             A.      Not until they were a foot away from me.
 14             Q.      And what -- what -- how many officers were
 15    there?
 16             A.      I remember more than five.
 17             Q.      What did they say?
 18             A.      "Get out of the way," or, "Move."
 19             Q.      Would these officers have been in riot
 20    protective gear?
 21             A.      They were bicycle officers.
 22             Q.      Okay.    And they said, "Get out of the way,"
 23    or, "Move"?
 24             A.      Yes, a foot away from us.
 25             Q.      Were they -- How many were there, you say



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                         Page 37
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 38 of 67 PageID #: 3133
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    about more than five?
  2             A.     That is correct.
  3             Q.     Did they say anything more than, "Get out of
  4    the way"?
  5             A.     No.
  6             Q.     Did they say, "Get out of the way of the bus,"
  7    or anything or just, "Get out of the way"?
  8             A.     "Get out of the way."        They might have said,
  9    "Move," but they did not say to where or -- and -- or get
 10    out of the way of the bus.          I do not remember the word
 11    "bus" being yelled at all.
 12             Q.     Okay.    How many times did they tell you to get
 13    out of the way?
 14             A.     Once or twice, but they were a foot away, so
 15    there wasn't much time to get out of the way.
 16             Q.     Are you saying there wasn't much space to move
 17    because they were blocking you?
 18             A.     There wasn't -- It's not -- They did not say,
 19    "Get out of the way," when they were, you know, more than
 20    ten feet away or tell us where to go.              They just said,
 21    "Get out of the way."
 22             Q.     And then what happened?
 23             A.     I had wrapped my scarf around my face when I
 24    saw the bicycle officers coming and they -- we lin- --
 25    our arms were linked.         They yelled, "Get out of the way."



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 38
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 39 of 67 PageID #: 3134
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    The police officers used their bikes to -- as --
  2    essentially as weapons and tried to break our fence or
  3    link and then used pepper spray to -- or used mace to get
  4    the full impact on our faces.           My head was down and they
  5    still tried to get a full impact on my face.
  6             Q.     So, when you say they used their bikes to try
  7    to break the link, were they trying to push their bikes
  8    between your arms?
  9             A.     Forcefully, yes.
 10             Q.     And then after when that didn't work, then
 11    they went to the mace?
 12             A.     I do not remember if they were still using the
 13    bikes as some or using mace, but all I remember is myself
 14    being maced right after that.
 15             Q.     Okay.    Then what happened?
 16             A.     They left us on the street and other
 17    protestors came to our aid to help us 'cause we were all
 18    screaming in pain.
 19             Q.     So, you're still on the street, protestors --
 20    other protestors come to assist you?
 21             A.     That is correct.
 22             Q.     And then what happens?
 23             A.     I remember someone saying to pull me over to
 24    the shade because I was in the sun and the mace was --
 25    the sun was burning my face even more.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 39
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 40 of 67 PageID #: 3135
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     So, you went to the shade, they moved you to
  2    the shade?
  3             A.     That is correct.
  4             Q.     Would this have been still in the street?
  5             A.     On the sidewalk.
  6             Q.     Okay.    Then what happened once you got to the
  7    sidewalk?
  8             A.     Milk of Magnesia was poured on my face.
  9             Q.     When you were blocking the bus, the seven --
 10    five to seven of you across, were there other protestors
 11    in the area?
 12             A.     In the area, yes.
 13             Q.     How many -- How many do you think would have
 14    been -- I'm going to try to define this somewhat.                 How
 15    many -- How many do you think would have been sort of in
 16    your general area?
 17             A.     What do you mean by "area"?
 18             Q.     So, when you're blocking the bus, are you a
 19    few feet away from the intersection of Tucker and Clark?
 20             A.     That is correct.
 21             Q.     Between you and the intersection.
 22             A.     A handful, but then I see -- I remember seeing
 23    more than a handful in the intersection that were
 24    spersed (sic) throughout -- dispersed throughout the
 25    intersection.       I can't remember how many.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 40
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 41 of 67 PageID #: 3136
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     When you say "a handful," do you mean ten or
  2    more?
  3             A.     More than ten.
  4             Q.     More than 20?
  5             A.     Between the intersection or at the
  6    intersection?
  7             Q.     Between you and the intersection.
  8             A.     I can't remember exactly, to be honest --
  9             Q.     Okay.
 10             A.     -- how many were actually at the intersection
 11    and how many were between us -- me and the intersection.
 12             Q.     If you include the intersection, can you give
 13    a guess as to how many people you thought might have been
 14    there?
 15             A.     At least 30.
 16             Q.     And you don't know if there were people at all
 17    or how many there would have been on the sides of the bus
 18    or behind the bus?
 19             A.     That is correct.
 20             Q.     Okay.    When the Milk of Magnesia was used,
 21    were you already on the sidewalk?
 22             A.     I believe they poured it on my face right
 23    away.
 24             Q.     Okay.
 25             A.     And then they poured more on my face on the



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 41
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 42 of 67 PageID #: 3137
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    sidewalk.
  2             Q.     Was anything other than Milk of Magnesia used?
  3             A.     Maybe some wipes.
  4             Q.     Okay.    When you arrived down at the area to
  5    begin with, did you come with, like, a bottle of water or
  6    anything?
  7             A.     No, water was being handed out.
  8                    MR. LAIRD:     Okay.    Let's mark this as B.
  9                    (At this point, Defendant's Exhibit Ahmad B
 10                    was marked for identification.)
 11                          (Questions by Mr. Laird)
 12             Q.     I'm handing you what has been marked as
 13    Exhibit B.      That picture that's marked, and at the bottom
 14    you'll see -- sort of bottom right-ish, you'll see a
 15    Pl-000001, when was that taken?            Do you recog- -- Let me
 16    ask you this:       Do you recognize that picture?
 17             A.     I recognize this, yes.
 18             Q.     When was this photo taken?
 19             A.     After the sidewalk and sitting down for a
 20    while.
 21             Q.     Okay.    So, some time had passed between the
 22    mace and this photo?
 23             A.     Yes, not a lot of time, but some time, yes.
 24             Q.     Maybe ten minutes?
 25             A.     At least ten minutes.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 42
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 43 of 67 PageID #: 3138
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Okay.    And then if you could turn to Page 3.
  2    Sorry.    The first page -- let me go back -- one more
  3    question.      That is you in that photograph, yes?
  4             A.     That is correct.
  5             Q.     And the stuff you could see on your face, is
  6    that the Milk of Magnesia?
  7             A.     Yes, and on my clothing.
  8             Q.     Okay.    Okay.    And that building behind you, do
  9    you know what that building is?
 10             A.     I think that's the engine --
 11             Q.     Okay.
 12             A.     -- house, the station.
 13             Q.     Okay.    Okay, now, if I could have you turn to
 14    Page 3.     Is that also a picture of you?
 15             A.     Yes.
 16             Q.     When was that taken?
 17             A.     This was before the mace.
 18             Q.     Okay.    And what is in your hand, the left
 19    hand?
 20             A.     Ice tea.     I believe I had gotten it from
 21    Kayak's.
 22             Q.     Okay.    And is that -- do you recognize that
 23    building that you're in front of you?
 24             A.     Yes.
 25             Q.     Do you know what building it is?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 43
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 44 of 67 PageID #: 3139
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     I'm trying to remember.          Is that the old City
  2    Hall or the old -- I know -- I know what the building is.
  3    It's on Tucker --
  4             Q.     Okay.
  5             A.     -- going towards Clark on the left-hand side.
  6             Q.     Okay.
  7             A.     But I do not remember the exact name.
  8             Q.     Okay.
  9             A.     Or maybe that's not, actually.            I recognize
 10    the building.       I can't remember the exact location of the
 11    building.
 12             Q.     You were on Tucker at this point; does that
 13    feel right?
 14             A.     Yes.
 15             Q.     Okay.    How long after you were pepper- -- How
 16    long after you were maced did you stay at the protest?
 17             A.     Maybe an hour and a half.
 18             Q.     So, it would have been -- So, you stayed at
 19    the protest for about another hour and a half and you
 20    went home?
 21             A.     Yes.
 22             Q.     So, you would have been down there for maybe
 23    four hours?
 24             A.     I was there till about 3:30, I believe.
 25             Q.     Okay.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 44
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 45 of 67 PageID #: 3140
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     -ish.
  2             Q.     So, if you got down there a little bit before
  3    noon, you were there for maybe three and a half hours --
  4             A.     That is correct.
  5             Q.     -- ish?     Did you -- While you were down there
  6    at all, did you notice anybody throwing anything?
  7             A.     I did not.
  8             Q.     Did you notice anybody damaging any property?
  9             A.     I did not.
 10             Q.     Did you see the remnants of any property
 11    damage, like not see somebody break the planter, but see
 12    a broken planter?
 13             A.     No, I did not.
 14             Q.     Any broken windows?
 15             A.     Nope.
 16             Q.     Okay.    Did you do any additional protest --
 17    enga- -- participate in any additional protesting on the
 18    15th?
 19             A.     No.
 20             Q.     Did you do any protesting on the 16th, which
 21    would have been Saturday?
 22             A.     No.
 23             Q.     How about the 17th?
 24             A.     Yes.
 25             Q.     Where were you at on the 17th?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 45
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 46 of 67 PageID #: 3141
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     Downtown.
  2             Q.     And this would have been, going back to
  3    Exhibit One, Paragraph 17, this would have been location
  4    (g)?
  5             A.     Close to there, but not there.           I had left
  6    before people had gotten to Tucker and Washington Avenue.
  7             Q.     Okay.    When did you arrive -- Or when did you,
  8    yeah, arrive at the protesting that day?
  9             A.     Maybe 8:30.      I stayed for only half an hour.
 10    And as we were walking through the streets, I got a sixth
 11    sense that something was about to go wrong and, so, I
 12    left.
 13             Q.     So, you got there about 8:30.           In September,
 14    was it dark yet?
 15             A.     Yes.
 16             Q.     Okay.
 17             A.     So, it may have been after 8:30.
 18             Q.     Okay.    And where did you arrive at initially?
 19             A.     I remember us being in front of, is it the old
 20    Police Academy that's right there?             Downtown.
 21             Q.     Okay.    And were people marching or -- or
 22    standing in intersections?          What were they doing?
 23             A.     They were congregated in front of the old
 24    Police Academy.
 25             Q.     And, so, at some point, did they begin



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 46
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 47 of 67 PageID #: 3142
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    marching?
  2             A.     Yes.
  3             Q.     How did you learn to go to that location?
  4             A.     I believe through Twitter.
  5             Q.     Did it appear to you when you were there that
  6    there was anybody who was -- anybody or any group of
  7    people who were sort of in charge or organizing?
  8             A.     Not that I can recall.
  9             Q.     And were they -- they were congregating in
 10    front of the old Police Academy.             Were they in the
 11    streets at all or were they just on sidewalks?
 12             A.     They were on the streets.
 13             Q.     Okay.    And then they began marching in the
 14    direction of Tucker and Washington?
 15             A.     Yes.    I'm not exactly sure where.             I remember
 16    us passing in front of or close to the library.                   We left
 17    shortly after.
 18             Q.     Okay.    That may not have been the direct
 19    route, but that's --
 20             A.     Yes.
 21             Q.     -- generally, okay, where they were heading?
 22    And you left shortly after you passed the library?
 23             A.     Yes.
 24             Q.     Were streets blocked off that night, as well?
 25             A.     I didn't see any traffic.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                          Page 47
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 48 of 67 PageID #: 3143
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Did you -- When you were down there, did you
  2    see any officers?
  3             A.     No.
  4             Q.     Did you see any marked police vehicles?
  5             A.     No.   When we were leaving, yes.
  6             Q.     Where did you see them?
  7             A.     I cannot recall.
  8             Q.     What did you -- How many -- Well, what did you
  9    see when you were leaving as far as police presence goes?
 10             A.     Minimal, but I saw police officers had blocked
 11    off streets.       I don't remember what streets they had
 12    blocked off.
 13             Q.     So, the officers you saw would not have been
 14    in riot gear?
 15             A.     The ones I saw, no.
 16             Q.     Okay.
 17             A.     Actually, I didn't see any -- I don't
 18    remember.      I remember thinking are those officers or are
 19    those security, but I do remember also car -- police
 20    marked vehicles.        So, the people in uniform I'm not sure.
 21             Q.     Okay.
 22             A.     Can I take a break and use the restroom?
 23             Q.     Yes, that's fine.
 24                    (At this point, there was a break taken from
 25                    10:20 a.m. to 10:27 a.m.)



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 48
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 49 of 67 PageID #: 3144
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     We are back from a quick break and you
  2    understand you're still under oath?
  3             A.     Yes.
  4             Q.     You mentioned on Saturday, you and a friend
  5    went down to the pro- -- not Saturday.               Friday night --
  6    Friday morning, noon-ish, you and a friend went down to
  7    the protesting?
  8             A.     That's correct.
  9             Q.     Who is the friend?
 10             A.     Lindy Drew.
 11             Q.     Okay.    And did you go with anybody on Sunday
 12    night?
 13             A.     Yes, Ellis Ballard and Stephanie Skis.
 14             Q.     And when you guys all left -- when you left,
 15    did you-all leave together or did you leave on your own?
 16             A.     We left together.
 17             Q.     Okay.    And that was just because you had, I
 18    think you called it a sixth sense, it's not because you
 19    saw anything necessarily that caused you to feel that you
 20    needed to leave, right?
 21             A.     No, it was a sixth sense and it was minutes
 22    before the kettling.
 23             Q.     At any point in that weekend, were you
 24    arrested by police?
 25             A.     No.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 49
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 50 of 67 PageID #: 3145
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Were you detained in any way while being
  2    confined with handcuffs or zip ties or anything?
  3             A.     No.
  4             Q.     Okay.    Did you -- Have you engaged, since
  5    Sunday, September 17, have you engaged in any additional
  6    protesting of the Stockley verdict?
  7             A.     I did Monday morning.
  8             Q.     Where was that at?
  9             A.     In front of that Union Station, like, hotel,
 10    that park area.
 11             Q.     When in the day did that occur?
 12             A.     7:00 a.m.
 13             Q.     How long were you there?
 14             A.     Maybe an hour and a half.
 15             Q.     So, you would have been out of there by 8:30,
 16    nine o'clock?
 17             A.     Uh-huh, that is correct.
 18             Q.     About how many people were there?
 19             A.     I cannot recall the exact number.               Over 50.
 20             Q.     Did you notice any police presence there?
 21             A.     I cannot recall.        They might have blocked off
 22    a street.
 23             Q.     Did you notice any officers wearing riot
 24    protection gear that day?
 25             A.     No.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                          Page 50
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 51 of 67 PageID #: 3146
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Did you see anybody get pepper-sprayed or
  2    maced?
  3             A.     No.
  4             Q.     Did you see anybody get arrested?
  5             A.     No.
  6             Q.     Did any officers give any orders to move out
  7    or disperse or anything like that?
  8             A.     No.
  9             Q.     Any other protesting that you engaged in for
 10    the Stockley verdict?
 11             A.     Not that I can recall.
 12             Q.     Other than the friends that you went with --
 13    We'll start this on Friday.           Other than the friend you
 14    went with, did you recognize anybody at the protesting?
 15             A.     Yes.
 16             Q.     Who all did you recognize?
 17             A.     Adelaide Lancaster.        Toni.    Can't remember her
 18    last name.      Maybe some other people.         I cannot remember
 19    off the top of my head.
 20             Q.     Adelaide Lancaster, how do you know her?
 21             A.     Through We Stories.
 22             Q.     What is We Stories?
 23             A.     It's a nonprofit organization.
 24             Q.     And Toni, whose last name you can't remember,
 25    male or female?



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 51
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 52 of 67 PageID #: 3147
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     Ma- -- Female.
  2             Q.     How do you know her?
  3             A.     Yoga teacher training.
  4             Q.     Okay.     I might have --
  5                    MR. LAIRD:      Let's mark this Exhibit C.
  6                    (At this point, Defendant's Exhibit Laird C
  7                    was marked for identification.)
  8                            (Questions by Mr. Laird)
  9             Q.     I'm handing you what's been marked as Exhibit
 10    C.   Do you recognize these as your responses to
 11    Interrogatories, questions that the defense had sent to
 12    you?
 13             A.     That is correct.
 14             Q.     And if you flip to the last page of this
 15    Exhibit C, is that your signature?
 16             A.     Yes.
 17             Q.     Okay.    Could I have you go to -- The pages
 18    aren't numbered.        It's question 7.       I guess it's about
 19    Page 10.
 20             A.     Uh-huh.
 21             Q.     I'll give you a few minutes to read through
 22    those names, but are there any additional names that you
 23    can think of today that would have any knowledge as to
 24    your allegations?
 25             A.     I don't believe Toni is on here.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 52
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 53 of 67 PageID #: 3148
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                      Deposition of MALEEHA AHMAD taken on 01/30/2019


  1              Q.     Okay.
  2              A.     I forgot to add her to the list.            And there
  3    might have been other names, but that I cannot recall
  4    right now.
  5              Q.     Okay.    If you go to the second page of the
  6    list, most of the way down, three from the bottom, it
  7    says, "Sam Unknown."          Would you be able to remember Sam's
  8    last name now?
  9              A.     No.
 10             Q.      Okay.    And then same question on -- you flip
 11    one page over, the last name says, "Unknown."                    As you're
 12    sitting here today, can you still not remember --
 13             A.      No.
 14             Q.      -- that person's -- Okay.
 15                     So, now I'm going to have a list of people
 16    we're going to go through.            I'll just ask whether or not
 17    you know any of these individuals.              Fareed Alston?
 18             A.      Name sounds familiar.
 19             Q.      Rasheen Aldridge?
 20             A.      Through mutual friends as an acquaintance,
 21    barely.     If I am thinking of the right person.
 22             Q.      And would this be just through, like, social
 23    engagements or through other protesting?
 24             A.      We -- Social engagements.          We met in passing.
 25             Q.      Okay.    Brian Baude?



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                           Page 53
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 54 of 67 PageID #: 3149
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     No.
  2             Q.     Amir Brandy?
  3             A.     No.
  4             Q.     Crystal Brown?
  5             A.     No.
  6             Q.     Emily Davis?
  7             A.     No.
  8             Q.     Heather De Mian?
  9             A.     That sounds familiar.
 10             Q.     I believe she does some livestreaming.
 11                    MS. STEFFAN:      De Mian?
 12             Q.     De Mian?
 13                    MS. STEFFAN:      (Nodding.)
 14             A.     She sounds fa- -- Her name sounds familiar.               I
 15    might have heard her name.
 16             Q.     Okay.
 17             A.     Maybe met her briefly, but not that I can
 18    recall.
 19             Q.     Fair enough.      Darryl Gray?
 20             A.     Barely.
 21             Q.     And how so?      I know barely, but...
 22             A.     We have mutual friends.
 23             Q.     Okay.    Mark Gullett?
 24             A.     No.
 25             Q.     Calvin Kennedy?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 54
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 55 of 67 PageID #: 3150
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                      Deposition of MALEEHA AHMAD taken on 01/30/2019


  1              A.      No.
  2              Q.      Lindsay Laird?
  3              A.      No.
  4              Q.      Andre Roberts?
  5              A.      Maybe.
  6              Q.      Derek Laney?
  7              A.      No.
  8              Q.      Alex Nelson?
  9              A.      No.
 10             Q.       Iris Nelson?
 11             A.       No.
 12             Q.       Dillan Newbold?
 13             A.       No.
 14             Q.       Mario Ortega?
 15             A.       No.
 16             Q.       Christopher Robertson?
 17             A.       No.
 18             Q.       Keith Rose?
 19             A.       Yes, may- -- Yes.
 20             Q.       How do you know Keith?
 21             A.       From -- I remember him from the protest, but
 22    barely.
 23             Q.       Okay.    Is that the only place you know him
 24    from?
 25             A.       Yes.



                                 MASUGA REPORTING SERVICE
                                       314/680-2424
                                                                         Page 55
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 56 of 67 PageID #: 3151
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Why do you remember him from the protest?
  2             A.     I remember seeing him at the -- at the -- my
  3    court case, at the hearing.
  4             Q.     So, you remember him from the hearing, not
  5    specifically from being at the protest?
  6             A.     Yes, yes.
  7             Q.     Okay.    Demetrius Thomas?
  8             A.     No.
  9             Q.     And Jonathan Ziegler?
 10             A.     No.
 11             Q.     Okay.    When you were there on -- We'll start
 12    this on Friday, the 15th.           Did you know any of the police
 13    officers you saw that day?
 14             A.     No.
 15             Q.     How about then on Sunday, the 17th, did you
 16    recognize any of the officers?
 17             A.     No.
 18             Q.     Okay.    Did you at any point -- I believe this
 19    would have been on the 15th -- engage in any attempt to
 20    block Highway 40?
 21             A.     No.
 22             Q.     Okay.    If I could have you go back to Exhibit
 23    B.   And go to Page 17.         Yeah, at the bottom, it'll say
 24    Pl --
 25             A.     Okay.    Thank you.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 56
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 57 of 67 PageID #: 3152
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     -- dash.
  2             A.     Yes.
  3             Q.     Okay.    So, I know that you testified that you
  4    did not see, when you were there, any particular
  5    property -- property damage; is that correct?
  6             A.     That is correct.
  7             Q.     Did you see -- Are you aware that any property
  8    damage occurred during the protesting on Friday?
  9             A.     Not while I was there, no.
 10             Q.     Okay.    Are you -- Are you aware that any
 11    occurred at all that day?
 12             A.     I do not remember, to be honest.
 13             Q.     Okay.    So, I'm looking at is -- this appears
 14    to be a text message on Page 17.            Is this a message that
 15    you sent?
 16             A.     Yes.
 17             Q.     I'm looking at that third paragraph.
 18             A.     Yes.
 19             Q.     It says, "I don't condone the violence," in
 20    parentheses, "(the rioting)"?
 21             A.     Yes.
 22             Q.     To what are you referring?
 23             A.     I'm using her language, language that she
 24    would understand.
 25             Q.     And who is "she"?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 57
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 58 of 67 PageID #: 3153
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     Shannon Marie.
  2             Q.     Is that the person you're speaking to at this
  3    time or texting at this time?
  4             A.     Messaging, yes.
  5             Q.     Messaging?      Okay.
  6             A.     I was not talking about that specific day.
  7             Q.     Okay.    Was there anything specific you were
  8    referring to?
  9             A.     No, just what's displayed on the media.
 10             Q.     Okay.    Since the -- I think you said you did
 11    protest on the 18th, the Monday morning after the
 12    Stockley verdict?
 13             A.     That is correct.
 14             Q.     And you haven't -- you've done no protesting
 15    of the Stockley verdict since then?
 16             A.     Not that I can recall.
 17             Q.     Did you do anything the next couple of weeks
 18    later in front of Busch Stadium?
 19             A.     No.
 20             Q.     Okay.    Have you engaged in any protest --
 21    protesting since the 18th for any reason?
 22             A.     The Women's March.        It's not a protest, but.
 23    And I may have something else, but not that I can recall.
 24             Q.     Okay.    There was no interaction at all with
 25    officers at the Women's March, was there, by you?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 58
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 59 of 67 PageID #: 3154
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     No.
  2             Q.     You weren't pepper-sprayed or anything at the
  3    Women's March?
  4             A.     No.
  5             Q.     Have you been pepper-sprayed at all since the
  6    15th of September?
  7             A.     No.
  8             Q.     When you were maced on September 15 of 2017,
  9    did the officers, did they engage in any physical contact
 10    with you?      Were you grabbed or pushed or anything by
 11    officers?
 12             A.     I was not grabbed.
 13             Q.     Were you hit by the officers' -- one of the
 14    officers' bicycles?
 15             A.     I was not, no.      I saw other people being hit.
 16             Q.     After you were maced, was there any physical
 17    contact with the officers?
 18             A.     No, they left us on the street.
 19             Q.     Okay.    But they didn't -- After -- After they
 20    maced you, they didn't push you or move you somewhere
 21    else?
 22             A.     No, they...
 23             Q.     And then other than the Women's March, there's
 24    been no other protesting or demonstration that you've
 25    been involved in since September of '17?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 59
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 60 of 67 PageID #: 3155
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.      Not that I can recall.
  2             Q.      Why not?
  3             A.      Several reasons.
  4             Q.      What are those reasons?
  5             A.      My therapist told me to take a break until I
  6    process fully 'cause the mere sight of cops sends me
  7    sometimes into anxiety attacks.
  8             Q.      Did you have the same reaction after
  9    teargassing in 2014?
 10             A.      My anxiety had definitely increased around
 11    police presence, yes.
 12             Q.      Are there any other reasons you have not
 13    engaged in any protesting since September of 2017 other
 14    than the Women's March?
 15             A.      No.
 16             Q.      On Sunday, September 17, I know you left
 17    before the encircling happened, but did you witness any
 18    of it?
 19             A.      No.
 20             Q.      Okay.    How did you learn about it?
 21             A.      Twitter.
 22             Q.      And was it from individuals posting about it
 23    or was it from, like, an organization's Twitter account?
 24    What was it?
 25             A.      I can't recall.



                                MASUGA REPORTING SERVICE
                                      314/680-2424
                                                                         Page 60
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 61 of 67 PageID #: 3156
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             Q.     Okay.    And did you say that you learned to go
  2    to that location on Sunday night through Twitter, as
  3    well?
  4             A.     That's correct.
  5             Q.     Do you recall who would have sent the tweets
  6    that led you, that gave you that information?
  7             A.     No.
  8             Q.     Did you seek any medical attention after
  9    you -- after the macing on Friday, the 15th?
 10             A.     No medical attention, no.
 11             Q.     You didn't go to the hospital or anything?
 12             A.     No.
 13             Q.     And did you seek any in the days that followed
 14    for the macing, for the injuries caused by the macing?
 15             A.     No.
 16             Q.     Other than the buses that you stood in front
 17    of you on the -- or the bus that you stood in front of on
 18    Friday, the 15th, were you engaged in any attempt to
 19    block traffic that day?
 20             A.     No.
 21             Q.     Did you see anybody else attempt to block
 22    traffic?
 23             A.     No.   I remember them letting emergency
 24    responders and ambulance through.
 25             Q.     The protestors did?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 61
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 62 of 67 PageID #: 3157
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.     Uh-huh, earlier in the day.
  2             Q.     And by the time you got there, police had
  3    already blocked off a couple of roads; is that correct?
  4             A.     That is correct.
  5             Q.     Did you hear anybody declare the assembly an
  6    unlawful assembly?
  7             A.     Not that I can recall.
  8             Q.     And you never heard any orders to disperse?
  9             A.     Not that I can recall.
 10             Q.     Okay.
 11             A.     Other than what I had mentioned prior.
 12                    MR. LAIRD:      Okay.    I'm just about done.         I'm
 13           just going to go through my notes real quick, so can
 14           we take a quick break?
 15                    MS. STEFFAN:      Sure.
 16                    (At this point, there was a break taken from
 17                    10:53 a.m. to 11:04 a.m.)
 18                           (Questions by Mr. Laird)
 19             Q.     So, these are mostly just going to be some
 20    follow-ups on some things from before.               You mentioned
 21    after you got maced on the 15th, you did not seek any
 22    medical attention.         Did you seek any other type of
 23    attention?
 24             A.     Yes.
 25             Q.     What did you seek?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                         Page 62
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 63 of 67 PageID #: 3158
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1             A.      Therapy.
  2             Q.      And how long after the incident did you seek
  3    it out?
  4             A.      I was in therapy beforehand, but I saw my
  5    therapist more frequently after the incident.
  6             Q.      And you mentioned that you thought the
  7    officers in riot gear appearing -- or just arriving in
  8    riot gear at the peaceful protest was an aggressive
  9    tactic.       Did anything happen after that that made the
 10    protest no longer peaceful?
 11             A.     No, it was still a peaceful protest.
 12             Q.     And I may have asked you this before, so if I
 13    did, I apologize that I'm doubling up on these questions,
 14    but the officers came when you were in front of the bus
 15    and they asked you -- the bike officers arrived and they
 16    asked you to move or get out of the way I think is what
 17    they said.      Did you make any attempt to get out of the
 18    way?
 19             A.     No.
 20                    MR. LAIRD:      Okay.    All right, that's all that
 21           I have.
 22                    MS. STEFFAN:      Okay.    I just have a couple of
 23           questions.
 24                    THE WITNESS:      Okay.
 25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 63
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 64 of 67 PageID #: 3159
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1                             E X A M I N A T I O N
  2    BY MS. STEFFAN:
  3
  4             Q.     When -- So, thinking back to when you were
  5    standing in front of the bus in the line on September 15,
  6    2017, what were you trying to do; what was your goal?
  7             A.     The bus not going towards the protestors.
  8             Q.     Did you consider that to be blocking traffic?
  9             A.     No.
 10             Q.     Earlier, you were asked some questions about
 11    participating in the Women's March --
 12             A.     Yes.
 13             Q.     -- is that correct?
 14             A.     Yes.
 15             Q.     And I think you said you participated in the
 16    2017 Women's March in D.C. and the 2018 Women's March in
 17    St. Louis; is that right?
 18             A.     Yes.
 19             Q.     And I think you said that the Women's March
 20    was not a protest or not the same kind of protest as the
 21    Stockley verdict protest; is that right?
 22             A.     Yes.
 23             Q.     What did you mean by that?
 24             A.     That it wasn't -- The Women's March was a
 25    socially accepted -- acceptable protest, so it's not like



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 64
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 65 of 67 PageID #: 3160
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    a protest in that sense or it wasn't a protest against
  2    police brutality.
  3             Q.     It was a different subject?
  4             A.     Different subject and a socially acceptable
  5    one.
  6                    MS. STEFFAN:      Okay.    That's all I have.
  7
  8                               FURTHER EXAMINATION
  9    BY MR. LAIRD:
 10
 11             Q.     The Women's March, would you -- would you
 12    describe that as a more organized protest or
 13    demonstration than what you participated in on -- for the
 14    Stockley -- the Stockley protest?
 15             A.     Depends on your definition of organized.
 16             Q.     Was there a leadership group that set it up?
 17             A.     Yes.
 18             Q.     And it had a define -- I mean, it was a march
 19    through St. Louis; correct?           I'm referring to the 2018
 20    march.
 21             A.     Yes.
 22             Q.     And it had a defined path of where you were
 23    going from start to finish?
 24             A.     Yes.
 25             Q.     And were there -- was there anything that



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 65
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 66 of 67 PageID #: 3161
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                     Deposition of MALEEHA AHMAD taken on 01/30/2019


  1    occurred at the finish of the march?
  2             A.     There were speeches.
  3             Q.     And were those planned out?
  4             A.     Yes.
  5                    MR. LAIRD:     Okay.    I have no further
  6           questions.
  7                    MS. STEFFAN:      So, now you have the opportunity
  8           to either review the transcript that the court
  9           reporter has taken down for errors, including
 10           typographical errors, or you can waive your
 11           signature and presume that the court reporter has
 12           taken down everything correctly.            It is your choice.
 13                    THE WITNESS:      I'll give my signature.
 14                    MS. STEFFAN:      Do you mean you'll what?
 15                    THE WITNESS:      I'll give my sig- -- Like the
 16           second option.
 17                    MS. STEFFAN:      Okay, great.      We'll waive.
 18           Thank you.
 19                    (Deposition adjourned at 11:09 a.m.)
 20                              (SIGNATURE WAIVED)
 21
 22
 23
 24
 25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 66
Case: 4:17-cv-02455-CDP Doc. #: 144-1 Filed: 04/04/19 Page: 67 of 67 PageID #: 3162
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                    Deposition of MALEEHA AHMAD taken on 01/30/2019


                                C E R T I F I C A T E


                  I, Sara Alice Masuga, Certified Shorthand
       Reporter and Certified Court Reporter within and for the
       States of Illinois and Missouri, DO HEREBY CERTIFY that
       pursuant to agreement between counsel that on January 30,
       2019, at the offices of the ACLU, 906 Olive Street,
       St. Louis, Missouri, there appeared before me the
       aforementioned witness, and having been duly sworn to
       tell the whole truth, was examined, and the examination
       was taken down in shorthand by me and afterwards
       transcribed upon the computer, and said transcription is
       herewith returned.
                  IN WITNESS WHEREOF, I have hereunto subscribed my
       name this 10th day of February, 2019.




                          ______________________________
                            Sara Alice Masuga, CSR, CCR
                               IL CSR No. 084-002993
                                  MO CCR No. 1012




                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                         Page 67
